             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

EDWARD JOE WALTON,                         )
                                           )
                     Petitioner,           )
                                           )
vs.                                        )             NO. CIV-19-0417-HE
                                           )
RANDY LESTER, et al.,                      )
                                           )
                     Respondents.          )

                                          ORDER

       Petitioner, appearing pro se, filed an action for a writ of habeas corpus under 28

U.S.C. § 2254. On June 27, 2019, U.S. Magistrate Judge Bernard M. Jones issued a Report

and Recommendation recommending the denial of petitioner’s applications for leave to

proceed in forma pauperis and the dismissal without prejudice of this action unless

petitioner pays the $5.00 filing fee in full within twenty-one days form the date of any order

adopting the Report and Recommendation. Petitioner was advised of his right to object to

the Report and Recommendation by July 18, 2019.

       Petitioner did not object to the Report and Recommendation. Therefore, petitioner

has waived his right to appellate review of the factual and legal issues it addressed.

Cassanova v. Ulibarri, 595 F.3d 1120, 1123 (10th Cir. 2010). Accordingly, the court

ADOPTS Magistrate Judge Jones’ Report and Recommendation [Doc. #9], DENIES

petitioner’s applications for leave to proceed in forma pauperis [Doc. #7 and Doc. #8], and

ORDERS petitioner to pay the $5 filing fee in full within twenty-one (21) days of the date

of this Order. Petitioner is advised that if he does not pay the full $5 filing fee within
twenty-one (21) days of the date of this Order, this action will be dismissed without

prejudice.

      IT IS SO ORDERED.

      Dated this 29th day of July, 2019.
